NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            10-JUL-2020
                                            09:25 AM

                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


   HONOLULU STUDENT HOUSING ONE, LLC., Plaintiff-Appellee, v.
             MERCEDEZ GONZALEZ, Defendant-Appellant


       APPEAL FROM THE DISTRICT COURT OF THE FIRST CIRCUIT
                         HONOLULU DIVISION
                     (CIVIL NO. 1DRC-19-1398)


    ORDER (1) DENYING MOTION FOR RECONSIDERATION OR NEW TRIAL
          AND (2) DISMISSING MOTION TO SET ASIDE DEFAULT
      (By: Ginoza, Chief Judge, Leonard and Wadsworth, JJ.)
          Upon review of the record, it appears that:
          (1) On May 28, 2020, the court dismissed the appeal for
failure to file the opening brief;
          (2) On June 5, 2020, self-represented Defendant-
Appellant Mercedez Gonzalez (Gonzalez) filed a Motion for
Reconsideration or New Trial (Motion for Reconsideration) and a
Motion to Set Aside Default (collectively, the Motions);
          (3) The Motions state the issue on appeal but do not
state why Gonzalez failed to timely file the opening brief or
request an extension of time, or why she failed to timely respond
to the April 24, 2020 default notice;
          (4) On June 12, 2020, in deference to Gonzalez's self-
represented status, and to promote equal access to justice, the
court granted Gonzalez the opportunity to explain the reasons for
her default.   The court extended to July 13, 2020, the deadline
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

to decide the Motion for Reconsideration, and issued an order to
show cause to Gonzalez to indicate, within fifteen days from the
date of the order, why she failed to timely file the opening
brief or request an extension of time, and why she failed to
timely respond to the April 24, 2020 default notice.       The court
cautioned Gonzalez that failure to timely respond to the order or
to show good cause may result in the Motions being denied;
          (5) Gonzalez failed to file a response to the June 12,
2020 order to show cause; and
          (6) The court did not overlook or misapprehend any
point of law or fact when it entered the May 28, 2020 order
dismissing appeal.   See Hawai#i Rules of Appellate Procedure
Rule 40(b).
          Therefore, IT IS HEREBY ORDERED that the Motion for
Reconsideration or New Trial is denied.
          IT IS FURTHER ORDERED that the Motion to Set Aside
Default is dismissed.
          DATED:   Honolulu, Hawai#i, July 10, 2020.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Katherine G. Leonard
                                      Associate Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  2